ORDER
PER CURIAM.
General Motors Corporation (Employer) and the Second Injury Fund (Fund) appeal the decision of the Labor and Industrial Relations Commission (Commission), which modified the award of the adminis*130trative law judge (ALJ), awarding Carlo Piccinino (Claimant) disability benefits.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. We find the Commission’s award is supported by competent and substantial evidence. Section 287.495, RSMo 2000. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).